DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2020, 07 June 2021 and 27 September 2021 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratz (US 20150228401).
Ratz reads on the claims as follows:
[AltContent: textbox (first infiltration material)][AltContent: arrow][AltContent: textbox (first winding)][AltContent: arrow][AltContent: textbox (body part)][AltContent: arrow][AltContent: textbox (hollow part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (core)]
    PNG
    media_image1.png
    732
    492
    media_image1.png
    Greyscale

[AltContent: textbox (leads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second winding)][AltContent: textbox (leads)]
    PNG
    media_image2.png
    394
    487
    media_image2.png
    Greyscale

Figs. 2 and 4, Ratz.

Claims 1 and 12. 	A transformer (Figs. 1 to 4) comprising: 
a magnetic core (transformer core 201, Fig. 2 and see Note below) having a body part (see modified Fig. 2 Ratz above) and a hollow part (see Fig. 2 above) passing through the body part; 
at least one first winding (winding 202, the first winding 202 is wound around the transformer core 201, para. [0084]) wound around the body part of the magnetic core through the hollow part (see Fig. 2), wherein the at least one first winding comprises at least two first leads (see Fig. 2 Ritz above); 
a first infiltration material member (first and second shells 204, 205 form a cylindrical enclosure for the transformer core 201 and parts of the first winding 202, para. [0084] and, preformed insulation structure comprises a shell designed to at least partly enclose the transformer core with the first winding, para. [0013]) enclosing the body part of the magnetic core and the at least one first winding through the hollow part (the insulation structure encloses the transformer core and the first winding and in [0043]), with the at least two first leads (see Fig. 3) of the at least one first winding being exposed; 
at least one second winding (winding 203) wound around the first infiltration material member through the hollow part and isolated from the at least one first winding (the second wire 203 is wound between the top side 210 and the underside 211 through the hole created by the inner wall 214, Fig. 4, para. [0085] preformed insulation structure being arranged between the first and second windings such that the second winding is spaced apart from the first winding, para. [0007], [0043]), wherein the at least one second winding comprises at least two second leads (see Fig. 3 above); 
a shell (housing 301, Fig. 6, para. [0100]) comprising an accommodating space, in which the magnetic core, the at least one first winding, the first infiltration material layer, and the at least one second winding are accommodated, with the at least two first leads and the at least two second leads being partially exposed outside the shell (housing 301 is designed to receive the preformed insulation structure comprising the first and second shells 204, 205, see para . [0100] and Figs. 6 to 8); and 
a pouring sealant (potting compound can then be filled into the housing, see para. [0106]) poured into the accommodating space, covering the magnetic core, the at least one first winding, the first infiltration material member.  
Note: the transformer core 201 is a magnetic core because it produces magnetic flux/field when current goes through the coil. Further, in general, a transformer core is a magnetic material having very high magnetic permeability. 

Claims 8 and 20. 	wherein at least one of the at least one first winding and the at least one second winding is configured in a parallel winding distribution through the hollow part (see Fig. 1 and transformer core defines a first plane in which or parallel to which the magnetic flux of the transformer core runs during operation of the transformer, para. [0043]).  

Claim 9.	wherein each of the at least one first winding and the at least one second winding comprises at least two winding units (windings 1202a, 1202b and 1202c, see Fig. 12b).  

Claim 10.	further comprising a first sleeve sheathed onto the at least two first leads and a second sleeve sheathed onto the at least two second leads (see first wire holder 208a and 208b, Fig. 5).  

[AltContent: textbox (second guide pins)][AltContent: arrow][AltContent: textbox (first guide pins)][AltContent: arrow]
    PNG
    media_image3.png
    452
    546
    media_image3.png
    Greyscale

Fig. 6 Ratz.
Claim 11.	 wherein the shell comprises at least two first guide pins (mounts 304, see Fig. 6 Ratz above) and at least two second guide pins (see modified Fig. 6 above), which are disposed on an upper edge of the shell and exposed outside the accommodating space, and wherein ends of the at least two first leads are connected to the at least two first guide pins, respectively, while ends of the at least two second leads are connected to the at least two second guide pins, respectively (mounts 304, to which the ends of the first and second windings 202, 203 are fixed and which constitute an interface for the transformer to the outside world, para. [0100]).  

Claim 15. 	wherein the step (f) is to pouring the pouring sealant in a negative pressure (potting of the housing can also be carried out under negative pressure condition, para. [0131]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ratz as applied to claims 1 and 12 above, in view Navarro (US 20190019613).
Regarding claims 2 and 16, Ratz does not teach a magnetic core having a ring or racetrack shape and has a rectangular cross section with at least one chamfer part. However, Navarro further teaches a hollow toroidal magnetic power unit including a hollow toroidal magnetic core and at least one toroidal coil wound around the hollow toroidal magnetic core in which, 
[AltContent: textbox (chamfer edge)][AltContent: arrow][AltContent: textbox (magnetic core)][AltContent: arrow][AltContent: arrow][AltContent: textbox (winding)][AltContent: arrow][AltContent: textbox (Infiltration material
(insulator))]
    PNG
    media_image4.png
    267
    482
    media_image4.png
    Greyscale

Fig. 2 Navarro.
wherein the body part is of a ring or racetrack shape and has a rectangular cross section (see Fig. 2 Navarro above) with at least one chamfer part (see Fig. 2 above).  
Therefore, in view of the teachings of Navarro, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify or replace the magnetic core of Ratz to a magnetic core having a rectangular cross section with a chamfer part so that it enables to optimize the field distribution of a transformer. 
Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ratz as applied to claims 1 and 12 above, in view of Chuang (US 20160064139).
Regarding claims 3 and 17, Ratz does not teach a magnetic core having a ring or racetrack shape and has a circular cross section. However, Chuang teaches a coil structure magnetic component includes a magnetic flux-guiding unit, a first coil structure and a second coil structure in which,
wherein the body part is of a ring or racetrack shape and has a circular cross section (toroidal core 311 may be a square toroidal core, a ring toroidal core or a specific toroidal core whose cross section is a circle, a rectangle or a polygon, see Fig. 3A and para. [0053]).  
Therefore, in view of the teachings of Chuang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify or change the transformer core of Ratz to a magnetic core having a circular cross section so that it enables to optimize the magnetic property of a transformer. 

Claim(s) 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ratz in view of Chen (CN 207353072).
Regarding claims 4-5 and 13-14, Ratz does not teach a second infiltration material member or a first infiltration material member is formed of glass fiber, non-woven fabric, or paper; or a second infiltration material member is formed of glass fiber, non-woven fabric or paper; or wherein the pouring sealant is formed of epoxy resin. However, Chen teaches a current transformer comprises a closed iron core and covers the first insulating corrugated paper on the closed-type iron core and winding the enamelled wire of the insulating corrugated paper outside of the current transformer main body in which,

[Claims 4 and 13]	further comprising a second infiltration material member enclosing the body part of the magnetic core through the hollow part, and separating the at least one first winding from the magnetic core (a first insulating crinkled paper layer 2, placed between core 1 and winding 3, Fig. 8).  

[Claims 5 and 14]	wherein the first infiltration material member is formed of glass fiber, non-woven fabric, or paper (a first insulating crinkled paper layer 2, Fig. 8); and wherein the second infiltration material member is formed of glass fiber, non-woven fabric or paper (a second insulating crinkled paper layer 4, Fig. 8); and wherein the pouring sealant is formed of epoxy resin (epoxy resin casting 10, Fig. 7).  
 Therefore, in view of the teachings of Chen, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the magnetic core of Ratz to add a second infiltration material and to change the infiltration material member as paper layers so that it avoids complex fabrication process of a transformer. 

Claim(s) 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ratz (US 20150228401) in view of Yamamoto (JP 2014127637).
Regarding claims 6-7 and 18-19, Ratz does not teach one of the at least one first winding and the at least one second winding is configured in a close winding distribution, while the other of the at least one first winding and the at least one second winding is configured in a sparse winding distribution through the hollow part; or the at least one first winding and the at least one second winding are both configured in a close winding distribution through the hollow  part. However, Yamamoto teaches a power conversion device having a plurality of coils disposed side by side in which, 
[Claims 6 and 18]	wherein both the at least one first winding and the at least one second winding are configured in a sparse winding distribution (a sparsely wound portion 20b having a sparse winding pitch, Figs. 2-3, para. [0031]) through the hollow part.  
[Claims 7 and 19]	 wherein one of the at least one first winding and the at least one second winding is configured in a close winding distribution, while the other of the at least one first winding and the at least one second winding is configured in a sparse winding distribution (a sparsely wound portion 20b having a sparse winding pitch, Fig. 3, para. [0031]) through the hollow part; or the at least one first winding and the at least one second winding are both configured in a close winding distribution through the hollow part (reactor 10 includes a first coil 21 and a second coil 22, and an annular core 30 that magnetically couples the first coil 21 and the second coil 22 to each other, see Fig. 3 and para. [0021]).  
 Therefore, in view of the teachings of Yamamoto, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transformer winding to a sparse windings distribution or both windings configured in a close winding distribution through the hollow part of the magnetic core so that it enables to optimize a desired field distribution of a transformer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Chin (US 6753749) a toroidal transformer enclosure having first and a second windings and having a first housing member and a second housing member structured and arranged to receive the first housing member. 
Prior art of record Baumann (US 6507260) teaches a toroidal transformer comprises a first winding is wound on the core, a separator comprising a pair of annular-shaped cups then encloses the core and first winding. A second winding is wound on the outer surface of the separator. 

Prior art of record Wang (CN 107331498) teaches a magnetic shielding annular transformer, comprising an iron core, an iron core insulating layer, a primary winding, a first interlayer insulation, a secondary winding and an outer insulating layer, and iron core is covered by iron core insulating layer, a primary winding wound on the iron core insulating layer, a primary winding is covered by a first interlayer insulating, a secondary winding wound on the first interlayer insulating, secondary winding is wrapped by an outer insulating layer.

Prior art of record Schneggenburger (WO 2018193098, see US 20210118609 for English Translation) teaches a transformer component includes a cup, a magnetic core, an electric conductor wound around the core, a cover that closes the cup, and electric terminal contacts at the ends of the electric conductor. The core and the electric conductor are arranged in the cup and the cup is filled with potting compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729